

116 HR 7112 IH: Military Spouse Career Education Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7112IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Sablan (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, and the National Defense Authorization Act for Fiscal Year 2020 to enhance financial assistance to military spouses for professional expenses.1.Short titleThis Act may be cited as the Military Spouse Career Education Act.2.Expansion of reimbursable State licensure and certification costs for a military spouse arising from relocationSection 476(p)(5) of title 37, United States Code, is amended—(1)in the matter preceding subparagraph (A), by striking and and inserting fees, continuing education courses, and;(2)in subparagraph (A), by striking secure and inserting secure or maintain; and(3)in subparagraph (B), by striking secure and inserting secure or maintain.3.Expansion of financial assistance under My Career Advancement Account programSection 580F of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by inserting (a) Professional license or certification; Associate’s degree.— before The Secretary;(2)by inserting or maintenance (including continuing education courses) after pursuit; and(3)by adding at the end the following new subsection:(b)National testingFinancial assistance under subsection (a) may be applied to the costs of national tests that may earn a participating military spouse course credits required for a degree approved under the program (including the College Level Examination Program tests and the Subject Standardized Tests of the Defense Activity for Non-Traditional Education Support Division of the Department of Defense)..